DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s argument and amendment received on the 07/23/2021 has been considered. It is noted that claims 1, 2, 9, 11, 15, 17, and 20 have been amended. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miltenberger et al (US 8,764,566).
Regarding claims 1, 11, and 17: Miltenberger et al discloses an electronic gaming machine, comprising: a user interface device that enables a player to interact with the electronic gaming machine (see figure 5; column 3, lines 53- column 4, line 57); a first communication interface (see figure 1, ref 206) that enables communications with a first game management system (see figure 1, ref 200), wherein the first game management system stores first player information in connection with a first player account for a player (see figure 1; column 7, lines 4 – column 8, line 50); a second communication interface (see figure 1, ref 208) that enables communications with a second game management system (see figure 1, ref 202), wherein the second game management system is different from the first game management system 

Regarding claim 2: Miltenberger et al discloses further comprising a credit meter that tracks available wager credits for the player (see column 4, lines 24-37, showing balance information); wherein the first communication interface enables communications with the first game management system via a first communication protocol, wherein the second communication interface enables communications with the second game management system via a second communication protocol, wherein the first communication interface comprises a Slot Machine Interface Board (SMIB), and wherein the SMIB communicates with the processor using a Slot Accounting System (SAS) protocol (see abstract; column 4, lines 10-37). 



Regarding claim 4: Miltenberger et al discloses wherein the enrollment information comprises all of the first player information (see column 2, lines 55-66, showing player registration and providing information). 

Regarding claims 5, 14, and 19: Miltenberger et al discloses wherein the enrollment information is received from a reader that reads a credential carried by the player and wherein the instructions further enable the processor to: extract credential information from the credential (see abstract; column 2, lines 55-66 and column 8, lines 6-62); compare the extracted credential information with information required to complete the second player account (see abstract; column 2, lines 55-66 and column 8, lines 6-62); determine that the extracted credential information satisfies the information required to complete the second player account (see abstract; column 2, lines 55-66 and column 8, lines 6-62); and in response to determining that the extracted credential information satisfies the information required to complete the second player account, automatically transmit the extracted credential information as the enrollment information (see abstract; column 2, lines 55-66 and column 8, lines 6-62).

Regarding claims 6 and 15: Miltenberger et al discloses wherein the credential comprises a player loyalty card and wherein the reader comprises a contact-based reading device (see abstract; column 2, lines 55-66 and column 8, lines 6-62).

Regarding claim 7: Miltenberger et al discloses wherein the credential comprises a mobile communication device and wherein the reader comprises a contactless reading device (see abstract; column 2, lines 55-66 and column 8, lines 6-62).

Regarding claim 8: Miltenberger et al discloses wherein the credential comprises an identification document and wherein the reader comprises a camera (see abstract; column 2, lines 55-66 and column 8, lines 6-62).
Regarding claims 9, 16, and 20: Miltenberger et al discloses wherein the enrollment information comprises the first player information and additional player information and wherein the instructions further enable the processor to: present a prompt to the player to provide the additional player information (see abstract; column 2, lines 55-66 and column 8, lines 6-62); receive a response from the player that comprises the additional player information (see abstract; column 2, lines 55-66 and column 8, lines 6-62); and incorporate the additional player information with the first player information into the enrollment information prior to transmitting the enrollment information (see abstract; column 2, lines 55-66 and column 8, lines 6-62).

Regarding claim 10: Miltenberger et al discloses further comprising a camera and wherein the instructions further enable the processor to: capture an image of the player (see column 41, lines 11-20); compare the image with a stored electronic image of the player (see abstract; column 2, lines 55-66 and column 8, lines 6-62); determine the image substantially matches the stored electronic image of the player (see abstract; column 2, lines 55-66 and column 8, lines 6-62); and in response to determining the image substantially matches the stored electronic image of the player, accept the image of the player as part of the enrollment information (see abstract; column 2, lines 55-66 and column 8, lines 6-62).

Response to Arguments
Applicant's arguments filed on 07/23/2021 have been fully considered but they are not persuasive. The Applicant argues that Miltenberger et al discloses only a game outcome server and does not teach a gaming machine that enables a player to simply sit down and interact without standing in line at a kiosk or service desk, the Examiner disagrees. The Examiner points out that Miltenberger explicitly 
“The present invention addresses the need describe above by providing a gaming system including a game outcome server, a player management server and at least one gaming device communicatively coupled via a network.  The game outcome server may be operable to download a gaming application for a wager-based game of chance to the gaming device, generate a game outcome for the game of chance that is displayed on the gaming device and provide information that allows a player's account on the player management server to be updated.  In a particular embodiment, the player management server is operable to provide gaming services related to remote wager-based game play on the gaming device including but not limited to a) web-site hosting for a web-site listing gaming services, b) accounting, c) money handling and d) player eligibility functions.  In a particular embodiment, as a result of a physical separation between components in the gaming system, a portion of the communications between the game outcome server, the player management server and the gaming device may be over a wide area network, such as the Internet.  In another embodiment, the game outcome server may provide gaming services simultaneously to a plurality of first gaming devices associated with a first player management server and to a plurality of second gaming devices with a second player management server. 
    To provide a wager-based game displayed on the gaming device, the gaming device may access a web-site listing gaming services hosted by the player management server.  The web-site may include one or more links to the game outcome server. Following a selection of a link to the player management server, an authentication process may be initiated between the game outcome server and the player management server.  During the authentication process, the game outcome server and the player management server may exchange information that allows i) the verification of eligibility of the gaming device and ii) allows the verification of the player management server to receive gaming services from the game outcome server and iii) uniquely identifies a game play session initiated on the gaming device.      
	Upon a successful authentication, player account information, such as balance information and player preferences, may be sent from the player management server to the game outcome server.  When the player has enough available balance and a game has been initiated on the gaming device including a wager, the game outcome server may generate a game outcome that 
    In a particular embodiment, the game outcome server may receive a request for a game and a wager amount for the game from a gaming device and may generate a tentative game outcome for the game.  Then, the game outcome server may communicate to the player management server the wager amount and the effect of the tentative game outcome on the player's balance.  If the player's balance is large enough to support the wager amount for game, the player management server updates the player's balance and responds to the game outcome server that the transaction is valid.  The game outcome server then at least transmits the game outcome to the gaming device.  When the player's balance is not large enough to support the wager, the player management server may send a message with information indicating the wager is not valid to the game outcome server and may optionally send a message to the client.  In response to receiving the message from the player management server, the game outcome server may disregard the tentative game outcome and may send a message for display on the gaming device indicating the wager is not valid. “
The Examiner maintains the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715